Order entered May 5, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00373-CV

      IN THE INTEREST OF E.L.C., C.R.C., AND G.E.C., CHILDREN

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-18-0465

                                     ORDER

      This is an appeal in a parental termination case. Both Mother and Father

appealed. Each filed a separate brief on different dates. Before the Court is

appellee Texas Department of Family and Protective Services April 30, 2020

motion for leave to file a single response brief by May 18, 2020.

      We GRANT the motion and ORDER the Department’s response brief to

Mother and Father’s briefs be filed no later than May 18, 2020.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE